Citation Nr: 1416622	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  09-39 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel



INTRODUCTION

The appellant is the spouse of the Veteran who served on active duty from July 1973 to July 1976 and had subsequent reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

According to the death certificate, the Veteran died of sepsis with related causes of chronic obstructive pulmonary disease and cardiomyopathy.  The Veteran had readings of elevated blood pressure during service and a note on borderline hypertension.  A letter from private Dr. IAO suggests that hypertension could have been a factor in the Veteran's death such that a VA opinion is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Further, it appears the Veteran has reserve service; however the dates of his active duty training are not in the claim file.  Those dates and any records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Request records and information from the service department on the Veteran's dates of active duty for training (ACDUTRA) and/or inactive duty training (IDT) and any associated medical records not in the claims file.

Requests for service department records should continue until it is determined that the records do not exist or further attempts would be futile.  If the records cannot be obtained, notify the appellant and allow her an opportunity to provide the records.

2. Thereafter, forward the claims file to a VA examiner to provide an opinion as to whether the Veteran's hypertension was at least as likely as not related to his elevated blood pressure readings and borderline hypertension noted in service.

a. If so, did the Veteran's hypertension at least as likely as not contribute substantially or materially to death, combine to cause death, or aid or lend assistance to the production of death?

The examiner should provide reasons for each opinion given and take into account the statements of the Veteran and the appellant on onset and continuous symptoms.  Lay statements should not be rejected merely because there is no accompanying medical evidence.  If the examiner rejects the lay statements, he/she should explain why.

If the requested opinion cannot be provided without resort to speculation, court cases require that the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

3. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



